                                     Case 5:17-cv-00002-JGB-KK Document 49 Filed 10/11/18 Page 1 of 17 Page ID #:1896



                                       Clinton Mikel (SBN 251319)
                                 1
                                       cmikel@thehlp.com
                                 2     The Health Law Partners, P.C.
                                       32000 Northwestern Hwy., Suite 240
                                 3     Farmington Hills, MI 48334
                                 4     P: (248) 996-8510; F: (248) 996-8525
                                       Attorneys for Defendant
                                 5     San Bernardino Mountains Community Hospital District
                                 6
                                 7
                                 8
                                                                              UNITED STATES DISTRICT COURT
                                 9                                           CENTRAL DISTRICT OF CALIFORNIA
                                10                                            EASTERN DIVISION – RIVERSIDE
                                11
                                        United States of America, ex rel.,                                                    Case No.: 5:17-cv-00002-JGB-KK
                                12      Frank Adomitis,                                                                                  (Hon. Jesus G. Bernal)
The Health Law Partners, P.C.




                                13
                                        Plaintiff,                                                                          Declaration of Charles Harrison in
                                14
                                                                                                                            Support of Mountains’ Motion for
                                15                 vs.                                                                                          Attorney Fees
                                16
                                        San Bernardino Mountains Community                                                            Date: November 12, 2018
                                17      Hospital District;                                                                                     Time: 9:00 AM
                                18      Does 1 through 20, inclusive;                                                                            Courtroom: 1
                                19
                                        Defendants.
                                20
                                21
                                22
                                23
                                                                        DECLARATION OF CHARLES HARRISON
                                24
                                                 I, Charles Harrison, declare as follows:
                                25
                                                 1. I am the CEO of San Bernardino Mountains Community Hospital District
                                26
                                       (“Mountains”).
                                27
                                28

                                                                                                                Page 1
                                       Declaration of Charles Harrison in Support of Mountains’ Request for Attorney Fees
                                       Case No.: 5:17-cv-00002-JGB-KK
                                     Case 5:17-cv-00002-JGB-KK Document 49 Filed 10/11/18 Page 2 of 17 Page ID #:1897




                                 1                     2. Mountains is a “local agency” of the State of California within the meaning
                                 2     of Section 6585(f ) of the California Government Code, and is governed by The Local
                                 3     Health Care District Law found at the California Health & Safety Code, 32000 to 32492.
                                 4     As a local agency, Mountains was formed by voter action in San Bernardinos’ 1984
                                 5     elections.
                                 6               3. I have been Mountains’ CEO since late 2008.
                                 7               4. I was present when Frank Adomitis was fired from San Bernardino Mountains
                                 8     Community Hospital District by James Hoss, its then-CEO, on November 24, 2008.
                                 9               5. Mr. Adomitis then negotiated a 2-week severance agreement (the “Severance
                                10     Agreement”) allowing him to resign his employment, and releasing all claims against
                                11     Mountains. See EXHIBIT A.
                                12               6. The release in the Severance Agreement included the following:
The Health Law Partners, P.C.




                                13                                      1. RELEASE. In exchange for the terms and conditions set forth
                                14                                     herein, EMPLOYEE agrees to, and by signing this document, does
                                15                                     waive and release all claims known and unknown, which he might
                                16                                     otherwise have had against EMPLOYER, its related entities, officers,
                                17                                     directors, employers, agents, representatives, successors, assigns,
                                18                                     attorneys, insurance carriers, workers’ compensation carriers, and all
                                19                                     other agents and representatives of any kind, regarding any aspect of
                                20                                     his employment or the termination thereof…
                                21
                                22                                     7. WAIVER OF CIVIL CODE §1542. EMPLOYEE understands and
                                23                                     agrees that this Release extends to all claims of every nature, known or
                                24                                     unknown, suspected or unsuspected, past, present, or future,
                                25                                     attributed to any action or omission to act arising out of the
                                26                                     employment relationship and/or its termination. In agreeing to this,
                                27                                     EMPLOYEE understands and agrees that EMPLOYEE is waiving the
                                28                                     provisions of California Civil Code §1542, which reads as follows:

                                                                                                                Page 2
                                       Declaration of Charles Harrison in Support of Mountains’ Request for Attorney Fees
                                       Case No.: 5:17-cv-00002-JGB-KK
                                     Case 5:17-cv-00002-JGB-KK Document 49 Filed 10/11/18 Page 3 of 17 Page ID #:1898




                                 1                                                “A general release does not extend the claims in which the creditor
                                 2                                                does not know or suspects to exist in his favor at the time of executing
                                 3                                                the release, which, is known to him, would have materially, affected
                                 4                                                his settlement with the debtor.”
                                 5               7. Having obtained a broad general release from Mr. Adomitis, Mountains
                                 6     expected to be left alone.
                                 7               8. Instead, in the years since his departure, Mr. Adomitis has made it a point to
                                 8     harass and defame Mountains at every turn.
                                 9               9. Mr. Adomitis has on numerous instances contacted Mountains employees,
                                10     reporters in the local community, Mountains board members, and others, in order to
                                11     harass Mountains.
                                12               10. Mr. Adomitis has particularly focused his anger on me, and on Mountains’
The Health Law Partners, P.C.




                                13     CFO, Yvonne Waggener.
                                14               11. For background, Ms. Waggener and I previously had a 20+ year relationship.
                                15     We are no longer in such relationship, though we continue to work together amicably.
                                16               12. Additionally, I have worked with Ms. Waggener in various capacities for over 14
                                17     years.
                                18               13. This fact was known to the Board of Mountains at the time Ms. Waggener was
                                19     hired.
                                20               14. Immediately prior to being hired by Mountains, contrary to Mr. Adomitis’
                                21     assertions (detailed further below), Ms. Waggener was employed as CFO of Boulder City
                                22     Hospital. She left that job to work at Mountains.
                                23               15. The decision to hire Ms. Waggener was made by Mountains’ Board.
                                24               16. The decision by Mountains Board had nothing to do with Ms. Waggener’s
                                25     relationship with me.
                                26               17. Though not relevant, Mountains’ Board long ago implemented controls and
                                27     reporting responsibilities to ensure that the relationship between me and Ms. Waggener
                                28     would not interfere with work.

                                                                                                                Page 3
                                       Declaration of Charles Harrison in Support of Mountains’ Request for Attorney Fees
                                       Case No.: 5:17-cv-00002-JGB-KK
                                     Case 5:17-cv-00002-JGB-KK Document 49 Filed 10/11/18 Page 4 of 17 Page ID #:1899




                                 1               18. Nevertheless, our previous relationship appears to be one of the primary
                                 2     triggers for Mr. Adomitis’ ten years of seeking vengeance.
                                 3               19. Though Mr. Adomitis was fired in 2008, for over ten years Mr. Adomitis has
                                 4     continually ranted/raved/harassed Mountains, and contacted the hospital, various
                                 5     individuals in the community, reporters, board members, executives at the hospital.
                                 6               20. Some of these examples of Mr. Adomitis’ constant harassment, excerpted in
                                 7     part here due to their length, include:
                                 8                                a. EXHIBIT B – Emails from Mr. Adomitis dated March 25 & 30, 2010.
                                 9                                     Quoting Adomitis:
                                10                                           i. “In reality hoss retired and I was fired because you wanted to
                                11                                                replace me with your unemployed girlfriend and because hoss
                                12                                                was mad that I wouldn’t change the 2009 budget to reflect what
The Health Law Partners, P.C.




                                13                                                he felt the hospital’s profitably would be, hoss was mad that I
                                14                                                wouldn't fire Pam and the entire PFS department because he
                                15                                                thought it was their fault for the system installation fiasco, hoss
                                16                                                was made that told the board of all the problems I found, hoss
                                17                                                was mad that I wanted to get quotes for health insurance since
                                18                                                the cost appeared too high to me and stern, and hoss was mad
                                19                                                because he thought the 2008 financials were wrong.”
                                20
                                21                                b. EXHIBIT C – Emails with Mr. Adomitis dated May 18, 20, and 21,
                                22                                     2010:
                                23                                           i. When Mountains refuses to provide Mr. Adomitis with contact
                                24                                                information for private individuals/community members, in the
                                25                                                course of his harassing Mountains, Mr. Adomitis chillingly
                                26                                                replies: “No problem. They shouldn’t be too hard to find”.
                                27
                                28

                                                                                                                Page 4
                                       Declaration of Charles Harrison in Support of Mountains’ Request for Attorney Fees
                                       Case No.: 5:17-cv-00002-JGB-KK
                                     Case 5:17-cv-00002-JGB-KK Document 49 Filed 10/11/18 Page 5 of 17 Page ID #:1900




                                 1                                c. EXHIBIT D – Email from Mr. Adomitis to Mountains’ Executive
                                 2                                     Assistant/Mountains Finance Committee dated May 28, 2010.
                                 3                                     Quoting Adomitis:
                                 4                                           i. “Somewhere in these minutes there must be an indication of a
                                 5                                                plan by Charlie and Yvonne, his girlfriend if you didn't
                                 6                                                know, to pull the hospital out of the deep red. They overspent
                                 7                                                based on my budget for 2009 by over $500K and looks like they
                                 8                                                are doing it again in 2010…As for LAFCO, there is really no
                                 9                                                specific need for the hospital to exist in its current state in
                                10                                                my opinion, esp. since it is so badly managed. Again my very
                                11                                                knowledgeable opinion. The hospital would not be in its
                                12                                                current condition, i.e. years of losses, if it were not very
The Health Law Partners, P.C.




                                13                                                badly managed. Letting me go to allow Charlie to hire his
                                14                                                unemployed girlfriend is just one of many, many examples.”
                                15
                                16                                d. EXHIBIT E – Email from Mr. Adomitis to Mountains’ Executive
                                17                                     Assistant dated June 5, 2010.
                                18
                                19                                e. EXHIBIT F – Email from Mr. Adomitis to Mountains’ then-Director
                                20                                     of Marketing/Foundation dated June 13, 2010.
                                21                                           i. This email particularly disturbed me since, on the heels of
                                22                                                seeking contact information regarding private citizens, Mr.
                                23                                                Adomitis had made it clear that he was searching property
                                24                                                records in the Lake Arrowhead region to obtain mine and Ms.
                                25                                                Waggener’s home address. Quoting Adomitis:
                                26                                                     1. “you didn’t have a few minutes to discuss how MCH
                                27                                                           is doing since I was replaced by Charile’s unemployed
                                28                                                           girlfriend Yvonne and made the “fall guy“ for MCH's

                                                                                                                Page 5
                                       Declaration of Charles Harrison in Support of Mountains’ Request for Attorney Fees
                                       Case No.: 5:17-cv-00002-JGB-KK
                                     Case 5:17-cv-00002-JGB-KK Document 49 Filed 10/11/18 Page 6 of 17 Page ID #:1901




                                 1                                                           problems. I was able to get the financial statements for
                                 2                                                           2009, YTD for March 2010. The situation looks very
                                 3                                                           bleak, even after Charlie’s and Yvonne’s accounting
                                 4                                                           tricks, i.e. writing off retroactively $600K+ of prior loan
                                 5                                                           costs that were being amortized. Apparently they threw
                                 6                                                           out Tucker in order to get their buddies in so they can
                                 7                                                           do these manipulations… My guess is that Hoss blanked
                                 8                                                           out on my budget’s accuracy. He blanked out on
                                 9                                                           everything else that didn’t fit into how he felt… The big
                                10                                                           question is what is the root cause of MCH problems?
                                11                                                           That’s easy. There is only one real root cause and that
                                12                                                           is simply incompetence. Hoss was clearly incompetent
The Health Law Partners, P.C.




                                13                                                           and to boot, he was a hypocrite. He was let go by CHW
                                14                                                           because he failed at St. Johns. St. Johns is one of CHW’s
                                15                                                           flagship hospitals. He came out of retirement, yea right,
                                16                                                           and put MCH near bankruptcy since he let the hospital
                                17                                                           deteriorate. He surrounded himself with sycophants
                                18                                                           who would never say anything Hoss didn’t agree with
                                19                                                           and simply parroted what he said. For example, you
                                20                                                           remember when I presented to the board the very serious
                                21                                                           problems I had found with the revenue cycle? Your
                                22                                                           response was not that “wow!” these are bad and need to
                                23                                                           be corrected ASAP, but that it made Hoss look bad and
                                24                                                           the hospital could be sued. Your response exposed that
                                25                                                           you are a coward since I know you know better. Hoss
                                26                                                           was fired by CHW for far less significant reasons than
                                27                                                           what I found. Hoss is hypocrite because he wanted
                                28                                                           everyone to take “ownership” yet he allowed the hospital

                                                                                                                Page 6
                                       Declaration of Charles Harrison in Support of Mountains’ Request for Attorney Fees
                                       Case No.: 5:17-cv-00002-JGB-KK
                                     Case 5:17-cv-00002-JGB-KK Document 49 Filed 10/11/18 Page 7 of 17 Page ID #:1902




                                 1                                                           to fall apart, e.g. he didn’t raise prices for years. I
                                 2                                                           routinely smelled alcohol so my guess is that he had a
                                 3                                                           drinking problem. This is in addition to his other
                                 4                                                           psychological problems, e.g. he used psychological
                                 5                                                           project to protect his egg shell ego. Of course I am no
                                 6                                                           psychologist, but to me it was clear. The board is
                                 7                                                           incompetent but one cannot expect anything from a so
                                 8                                                           called financial planner, he doesn’t even know that
                                 9                                                           index funds routinely outperform actively managed
                                10                                                           funds, a guy who works at the water company, a real
                                11                                                           estate agent, an eye doctor, and a retired nurse. When I
                                12                                                           did present the problems I found, Hoss should have been
The Health Law Partners, P.C.




                                13                                                           let go right there. At that point, the hospital was coming
                                14                                                           off two consecutive of negative years and was 9+ months
                                15                                                           into another terrible year. I will bet the prior CEO at Big
                                16                                                           Bear was fired for far less. They didn’t even question
                                17                                                           Hoss which means in effect their public fiduciary
                                18                                                           responsibilities are secondary to protecting themselves. I
                                19                                                           will bet they even gave him money when he left. I know
                                20                                                           you remember Berkhart’s $250K expense claim he
                                21                                                           submitted during 2008. The hospital is bleeding money,
                                22                                                           but he still thought it OK to submit a $250K expense
                                23                                                           claim. The board didn’t choose the best candidate for
                                24                                                           CEO. In fact Charlie was my last choice. The lady
                                25                                                           with the red hair should have been chosen. She and I
                                26                                                           were in agreement on how to pull the hospital out the
                                27                                                           red. Charlie’s grand idea was to improve the cost report.
                                28                                                           That was it. Charlie’s character is questionable given

                                                                                                                Page 7
                                       Declaration of Charles Harrison in Support of Mountains’ Request for Attorney Fees
                                       Case No.: 5:17-cv-00002-JGB-KK
                                     Case 5:17-cv-00002-JGB-KK Document 49 Filed 10/11/18 Page 8 of 17 Page ID #:1903




                                 1                                                           that when he and Jim let me go he told me that I
                                 2                                                           reminded him of his ex-wife. He barely spoke to me for
                                 3                                                           a month and half. I do hope I eventually live up to
                                 4                                                           Charlie’s expectations. The board turning over the
                                 5                                                           hospital to a guy who should be retiring and to his
                                 6                                                           unemployed, twenty years his junior (It looks)
                                 7                                                           girlfriend shows their lack of competence. If Charlie
                                 8                                                           and Yvonne were not needed at Boulder City, a hospital
                                 9                                                           in a similar situation, why would they be needed by
                                10                                                           MCH? Charlie was replaced by the Director of Business
                                11                                                           Development and Yvonne was not replaced…By the
                                12                                                           way, has Charlie and Yvonne bought a house in Lake
The Health Law Partners, P.C.




                                13                                                           Arrowhead. I see Hoss sold, but I don’t see they
                                14                                                           bought. If not, they don’t show much commitment.”
                                15
                                16                                f. EXHIBIT G -- Email to Mountains’ then-Director of
                                17                                     Marketing/Foundation dated July 10, 2010:
                                18                                           i. Regarding Mountains’ ex-CEO, quoting Adomitis: “I told him
                                19                                                that he fired me since he needed a scapegoat for all the problems
                                20                                                he created at the hospital and I told him he was basically a fraud
                                21                                                and was the cause of the hospitals problems.”
                                22
                                23                                g. EXHIBIT H – Email to Mountains’ Board Member dated July 10,
                                24                                     2010. Quoting Adomitis:
                                25                                           i. “Firing me has backfired given that hospital lost 1.3M in
                                26                                                2009 and will probably lose over a 1M this year… The main
                                27                                                problems were that Charlie and his previously unemployed
                                28                                                girlfriend overspent to the tune of 500K+ and Bachman

                                                                                                                Page 8
                                       Declaration of Charles Harrison in Support of Mountains’ Request for Attorney Fees
                                       Case No.: 5:17-cv-00002-JGB-KK
                                     Case 5:17-cv-00002-JGB-KK Document 49 Filed 10/11/18 Page 9 of 17 Page ID #:1904




                                 1                                                couldn’t obtain the grants he claimed he could get. So in a
                                 2                                                nut shell, you going along with Hoss and Charlie to fire me,
                                 3                                                i.e. using me as the fall guy and allowing Charlie to hire is
                                 4                                                unemployed girlfriend, cost the hospital at least $1M … Just
                                 5                                                to put things in perspective how bad the hospital has been
                                 6                                                run….. By the way, if you had hired the red hair lady, who was
                                 7                                                the best candidate for the CEO position and not went along in
                                 8                                                firing me, the hospital would be in the black by now… Here are
                                 9                                                some things you should do now. First, stop spending money on
                                10                                                advertising and fire Bachman… Backman is deadweight and
                                11                                                simply goes to meetings…. Beyond this, you really should
                                12                                                fire Charlie and Yvonne. The results of the first two years are
The Health Law Partners, P.C.




                                13                                                horrible. If it wasn't enough to fix the accounting department,
                                14                                                the accounts payable department, the statistics, the admitting
                                15                                                department, and the PFS department and to collect a record
                                16                                                amount of cash in a little more than a year given the complete
                                17                                                mess these areas were in, then these results should easily result
                                18                                                in those two being let go. Lastly, all the board should step
                                19                                                down. Based on what I saw, there is nothing to suggest this
                                20                                                current group can do the job.”
                                21
                                22                                h. EXHBIT I – Email from Frank Adomitis to me on December 1, 2010:
                                23                                           i. This email was particularly disturbing. Mr. Adomitis disclosed
                                24                                                that he had sought out consulting work from my previous
                                25                                                employer in Nevada, Boulder City Hospital.
                                26                                          ii. Quoting Adomitis:
                                27                                                           “One more thing. I would appreciate if you could get
                                28                                                           Yvonne to refrain from calling Boulder City and

                                                                                                                Page 9
                                       Declaration of Charles Harrison in Support of Mountains’ Request for Attorney Fees
                                       Case No.: 5:17-cv-00002-JGB-KK
                                 Case 5:17-cv-00002-JGB-KK Document 49 Filed 10/11/18 Page 10 of 17 Page ID #:1905




                                 1                                                         mentioning my name. I am currently working with them
                                 2                                                         on a consulting project.”
                                 3                                       iii. Both I, and Mountains’ CFO, Yvonne Waggener, were
                                 4                                              previously employed by Boulder City Hospital. We were also
                                 5                                              patients at Boulder City Hospital facilities.
                                 6                                       iv. At this point I feared that Mr. Adomitis might inappropriately
                                 7                                              access might medical records, and that his purpose in seeking
                                 8                                              out consulting work with Boulder City was an attempt to try to
                                 9                                              further his vendetta against me, Mountains, and Yvonne
                                10                                              Waggener. This fear was well-founded, since, as detailed below,
                                11                                              Mr. Adomitis, in his future harassment of Mountains, contained
                                12                                              a focus on both mine and Yvonne Waggener’s time at Boulder
The Health Law Partners, P.C.




                                13                                              City Hospital.
                                14                                        v. I have also learned from Mountains’ legal counsel that Mr.
                                15                                              Adomitis sued Boulder City Hospital (unsuccessfully).
                                16
                                17                              i. EXHIBIT J – Emails to Mountains’ Board Member and others dated
                                18                                   August 10 and 11, 2011, subject line “Did Charlie Manipulate The
                                19                                   Numbers At BCH??”. Quoting Adomitis:
                                20                                         i. “Based on this article it looks like some think Charlie and
                                21                                              probably Yvonne were playing with the numbers to justify
                                22                                              getting more tax dollars. Could such a thing be going on at
                                23                                              MCH? How would you know given what I understand to be
                                24                                              the relationship between C[harlie] & Y[vonne]? It happened
                                25                                              before with Luke and Hoss. I gave an accurate picture, but there
                                26                                              were too cowards needing to blame someone. If the red haired
                                27                                              lady would have been hired and you had not went along with
                                28

                                                                                                             Page 10
                                     Declaration of Charles Harrison in Support of Mountains’ Request for Attorney Fees
                                     Case No.: 5:17-cv-00002-JGB-KK
                                 Case 5:17-cv-00002-JGB-KK Document 49 Filed 10/11/18 Page 11 of 17 Page ID #:1906




                                 1                                              Hoss, the hospital would be running firmly in the black by
                                 2                                              now.”
                                 3
                                 4             21. The foregoing information has been excerpted in this declaration due to the
                                 5   sheer length and volume of Mr. Adomitis’ harassment of the hospital.
                                 6             22. By the time all of the foregoing had occurred, myself and others at Mountains
                                 7   were in fear for our safety.
                                 8             23. Years after his employment ended with Mountains, he continued to harass
                                 9   Mountains and Mountains executives, going so far as to seek home addresses and to
                                10   pursue work in a different state with my previous employer/health care provider.
                                11             24. A notable incident then occurred with the recruiting firm that placed both
                                12   Yvonne Waggener and me at Mountains.
The Health Law Partners, P.C.




                                13             25. On July 16, 2014, I received a 9-line demand letter from a law firm representing
                                14   Mr. Adomitis, stating that I had defamed Mr. Adomitis, and that I should settle for
                                15   $50,000. EXHIBIT K.
                                16             26. The recruiting firm that had placed me at Mountains, HFS Consultants
                                17   (“HFS”), had created a “Case Study”/success story page on their website, touting the
                                18   results Yvonne and I had achieved at Mountains. See EXHIBIT K, 6th page.
                                19             27. Contained in the demand letter were correspondences from Mr. Adomitis to
                                20   HFS, again referencing my previous relationship with Yvonne Waggener, and casting the
                                21   hospital in a bad light.
                                22             28. HFS’s Case Study did not mention Mr. Adomitis, or refer to Mountains’
                                23   previous CFO.
                                24             29. HFS’s Case Study had a quotation from me, which did not mention Mr.
                                25   Adomitis or refer to Mountains’ previous CFO.
                                26             30. Mountains was told that the demand letter was frivolous by our attorney.
                                27
                                28

                                                                                                             Page 11
                                     Declaration of Charles Harrison in Support of Mountains’ Request for Attorney Fees
                                     Case No.: 5:17-cv-00002-JGB-KK
                                 Case 5:17-cv-00002-JGB-KK Document 49 Filed 10/11/18 Page 12 of 17 Page ID #:1907




                                 1             31. Next, on August 1, 2014, Mr. Adomitis contacted Mountains, without his
                                 2   previous attorneys who wrote the demand letter, demanding $7,500 for his “defamation”
                                 3   claim. EXHIBIT L.
                                 4             32. On August 21, 2014, Mr. Adomitis (without an attorney) filed a small claims
                                 5   lawsuit against Mountains demanding $7,500. EXHIBIT M.
                                 6             33. On October 15, 2014, I appeared on Mountains’ behalf in small claims court.
                                 7             34. After the hearing, Mr. Adomitis followed me towards my car.
                                 8             35. I tried to go out of my way to avoid him, however, he continued following me.
                                 9             36. Mr. Adomitis began screaming at me in the courthouse parking lot.
                                10             37. Mr. Adomitis got directly in my face while screaming at me.
                                11             38. I was frightened for my physical safety.
                                12             39. Mr. Adomitis screamed at me that I, and “that cunt girlfriend of yours,
The Health Law Partners, P.C.




                                13   Yvonne,” had ruined his career at Mountains.
                                14             40. At that point, given how unhinged Mr. Adomitis had become, I further
                                15   feared for my safety, and the safety of those affiliated with Mountains.
                                16             41. I immediately called Mountains’ attorney to discuss my fear and stress
                                17   regarding what had just occurred.
                                18             42. The small claims court case was dismissed by the court on December 24, 2014.
                                19             43. In February of 2015, Mr. Adomitis again began contacting Mountains in a
                                20   harassing manner regarding local news press coverage Mountains had received.
                                21   EXHIBIT N.
                                22                              a. Mr. Adomitis made it a point in his email to mention that he had
                                23                                   tracked down information that Ms. Waggener and myself had owned a
                                24                                   home together in Henderson, NV.
                                25                              b. This further contributed to my fear of Mr. Adomitis.
                                26             44. Mr. Adomitis next, on February 9, 2015, contacted a local newspaper and
                                27   several Mountains board members. See EXHIBIT O.
                                28                              a. Again, Mr. Adomitis disparaged Mountains.

                                                                                                             Page 12
                                     Declaration of Charles Harrison in Support of Mountains’ Request for Attorney Fees
                                     Case No.: 5:17-cv-00002-JGB-KK
                                 Case 5:17-cv-00002-JGB-KK Document 49 Filed 10/11/18 Page 13 of 17 Page ID #:1908




                                 1                              b. And, causing me further fear, Mr. Adomitis again referenced me and
                                 2                                   Ms. Waggener into the correspondence in a manner that made it clear
                                 3                                   he was seeking out our address:
                                 4                                         i. “Charlie Harrison and Yvonne Waggoner worked together
                                 5                                              in Nevada (http://www.topix.com/forum/city/boulder-city-
                                 6                                              nv/TEFG5PHE9OR5F4POD). Furthermore they have
                                 7                                              owned a house together in Henderson, Nevada since 2001
                                 8                                              (see the attached property records)… I am not saying they
                                 9                                              have been or this has occurred, but I think the public needs
                                10                                              to know exactly what their relationship is. Do they currently
                                11                                              own or rent a house together now? There needs to be full
                                12                                              disclosure of their relationship…”
The Health Law Partners, P.C.




                                13
                                14             45. Mr. Adomitis continued corresponding in a harassing and disturbing manner
                                15   with Mountains, reporters, the Lake Arrowhead Chamber of Commerce, Mountains’
                                16   Board, and the foundation that raises money for Mountains. See EXHIBIT P, with
                                17   correspondences from Mr. Adomitis on February 12, 22, and 26 2015.
                                18             46. There, Mr. Adomitis continued the frightening theme:
                                19                              a. Quoting Adomitis: “Charlie Harrison, CEO and Yvonne Waggener,
                                20                                   CFO are not independent in that they have owned a house together in
                                21                                   Henderson, NV since 2001. It would be hard for me to believe the
                                22                                   board doesn’t know this.”
                                23             47. On March 3, 2015, Mr. Adomitis again wrote a letter to a reporter disputing a
                                24   local news piece that she had run regarding Mountains. EXHIBIT Q.
                                25             48. Mr. Adomitis again contacted me in a harassing manner on May 1 of 2015.
                                26   EXHIBIT R.
                                27             49. At this point, Mr. Adomitis’ harassment reached the level that our attorney
                                28   determined that it was appropriate to send a cease and desist letter. The letter was sent on

                                                                                                             Page 13
                                     Declaration of Charles Harrison in Support of Mountains’ Request for Attorney Fees
                                     Case No.: 5:17-cv-00002-JGB-KK
                                 Case 5:17-cv-00002-JGB-KK Document 49 Filed 10/11/18 Page 14 of 17 Page ID #:1909




                                 1   May 18, 2015. EXHIBIT S. Mr. Adomitis was banned from entering into Mountains
                                 2   locations.
                                 3             50. Our attorney also contacted the local sheriff’s office around the time that he
                                 4   sent the cease and desist letter to apprise them in the event that there were any further
                                 5   incidents.
                                 6             51. Over the years, Mr. Adomitis’ harassment has cost Mountains/San Bernardino
                                 7   taxpayers an untold amount of wasted time, money, and stress – money that could have
                                 8   otherwise been utilized for Mountains’ core mission (excellent patient care in an
                                 9   underserved area).
                                10             52. I believe that Mr. Adomitis is likely to continue his harassment absent Court
                                11   intervention.
                                12             53. To this day, I am afraid that Mr. Adomitis may attempt to physically and
The Health Law Partners, P.C.




                                13   otherwise harm myself and others affiliated with Mountains.
                                14             54. If called upon to testify, I could and would testify truthfully to the matters set
                                15   forth herein.
                                16
                                17           REMAINDER OF PAGE INTENTIONALLY BLANK
                                18
                                19
                                20
                                21
                                22
                                23
                                24
                                25
                                26
                                27
                                28

                                                                                                             Page 14
                                     Declaration of Charles Harrison in Support of Mountains’ Request for Attorney Fees
                                     Case No.: 5:17-cv-00002-JGB-KK
Case 5:17-cv-00002-JGB-KK Document 49 Filed 10/11/18 Page 15 of 17 Page ID #:1910
                                 Case 5:17-cv-00002-JGB-KK Document 49 Filed 10/11/18 Page 16 of 17 Page ID #:1911




                                 1                                                          PROOF OF SERVICE
                                 2                               STATE OF MICHIGAN, COUNTY OF OAKLAND
                                 3           At the time of service, I was over 18 and not a party to this action. I am employed in
                                 4   the County of Oakland, State of Michigan. My business address is 32000 Northwestern
                                 5   Highway, Suite 240, Farmington Hills, Michigan, 48334.
                                 6           On October 11, 2018, I served true copies of the foregoing document(s) described as
                                 7   Declaration of Charles Harrison in Support of Mountains’ Request for Attorneys
                                 8   Fees
                                 9            on the interested parties:
                                10
                                11           Esperanza Cervantes Anderson (SBN 197953)
                                             LAW OFFICE OF ESPERANZA CERVANTES ANDERSON
                                12           1037 North Allen Avenue, Pasadena, California 91104
The Health Law Partners, P.C.




                                13           esperanza@andersonlitigation.com
                                14           Attorney for Plaintiff Relator
                                             FRANK ADOMITIS
                                15
                                16           Kent A. Kawakami (SBN 149803)
                                17           Assistant U.S. Attorney
                                             Room 7516, Federal Building, 300 North Los Angeles Street, Los Angeles, CA 90012
                                18           kent.kawakami@usdoj.gov
                                19           Attorney for Plaintiff United States of America
                                20
                                21           CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed the
                                22   document(s) with the Clerk of the Court by using the CM/ECF system. Participants in
                                23   the case who are registered CM/ECF users will be served by the CM/ECF system.
                                24   Participants in the case who are not registered CM/ECF users will be served by mail or by
                                25   other means permitted by the court rules.
                                26             I declare under penalty of perjury under the laws of the United States of America
                                27   that the foregoing is true and correct and that I am employed in the office of a member of
                                28   the Bar of this Court at whose direction the service was made.


                                     Declaration of Charles Harrison in Support of Mountains’ Request for Attorney Fees
                                     Case No.: 5:17-cv-00002-JGB-KK
                                 Case 5:17-cv-00002-JGB-KK Document 49 Filed 10/11/18 Page 17 of 17 Page ID #:1912




                                 1
                                 2             Executed on October 11, 2018, at Farmington Hills, Michigan.
                                 3
                                 4                                                                    /s/Marianna M. McIntyre
                                 5
                                     4847-4804-2872, v. 1
                                 6
                                 7
                                 8
                                 9
                                10
                                11
                                12
The Health Law Partners, P.C.




                                13
                                14
                                15
                                16
                                17
                                18
                                19
                                20
                                21
                                22
                                23
                                24
                                25
                                26
                                27
                                28

                                     Declaration of Charles Harrison in Support of Mountains’ Request for Attorney Fees
                                     Case No.: 5:17-cv-00002-JGB-KK
